Appellant raises no new questions, but insists that our opinion is not in consonance with M. K.  T. Ry. Co. v. Hahaffey, 105 Tex. 394. If not, that decision would not control, but we are still of opinion that our conclusion in no way conflicts with the holding in that case. Our Supreme Court was there construing a doubtful law in the light of its caption. We are confronted by no such situation. In that case the caption manifested the clear purpose of the law to apply only to the allowance of attorney's fees in suits upon claims of two hundred dollars or less. The provisions of the body of the statute restricting the amount of such attorney's fees to twenty dollars, — and making no reference to the amount involved in the suit, led to the attack on the law made in a suit on a claim for less than two hundred dollars. The objection to the law was that it was obnoxious to Sec. 35, Art. 3 of our Constitution which forbids embracing in one legislative bill more than one subject which must be expressed in the title of the act. Reasoning that to make such restricted attorney's fees apply to suits where large amounts were involved, was not within the legislative intent, and that it was the court's duty to uphold the doubtful body of the statute if possible by construing it and the title to the *Page 88 
act together, our Supreme Court correctly, as we think, held the law only to apply to claims in amount two hundred dollars or less.
In the case before us we have no doubtful statute set forth in the body of the law whose true meaning can only be ascertained by a reference to its title! Both sections of the amended statute, — the one referring to liquor which is intoxicating, — and the one referring to liquor whose alcoholic content exceeds one per cent by volume, forbid expressly the transportation of liquor of the kind mentioned, and allows possession and reception of such liquor only when for purposes other than sale. We think the case properly decided in the original opinion.
Being unable to agree with appellant's contention, the motion for rehearing will be overruled.
Overruled.